DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2020, has been entered.

Status of the Claims
Claims 13-18 and 31 are amended.
Claims 1-12, 19-30, and 32-34 are withdrawn.
Claims 1-34 are pending.

Response to Remarks
Double Patenting
Applicant’s remarks regarding statutory double patenting have been considered and are persuasive.  However, a non-statutory double patenting rejection is proper, as discussed below.



35 U.S.C. § 112
Applicant’s amendments to the claims have overcome this ground of rejection.  Accordingly, this ground of rejection is withdrawn.

35 U.S.C. § 101
Applicant contends that the claims are directed towards patent eligible subject matter.  Specifically, Applicant contends that the claimed embodiments are directed towards a method to manage different rewards points from different stores using one united point, thereby simplifying how reward points can be tracked or managed (emphasis added).  Examiner respectfully disagrees because, as Applicant notes, the claimed embodiments use blockchains as ledgers to track or manage rewards points.  Further, the originally-filed specification, at ¶¶ 5-7, equates the distribution of rewards points with the distribution of fiat currency.  Therefore, Applicant’s contention that the rewards points are not analogous to fiat currency is unpersuasive.  Accordingly, this ground of rejection is maintained.

35 U.S.C. § 103
Applicant's arguments have been fully considered but the remarks regarding Carey not disclosing one of the recited anchoring conditions are not persuasive, as discussed in detail in the rejection below.  Briefly, however, Carey, at ¶ 40, discloses that the cross-link transactions do not get added to a blockchain until certain conditions, i.e., anchoring conditions, are satisfied.
Applicant’s remarks regarding other amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
Claims 13-18 and 31 of this application is patentably indistinct from claims 12-17 and 30 of Application No. 15/857,178. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-18 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 and 30 of copending Application No. 15/857,178 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the reference application anticipate the claims in this application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per Claims 13-18 and 31: Independent claims 13 and 31 recite “in response to satisfying an anchoring condition which is at least one of (i) a condition that a certain number of the specific hash value and the neighboring hash values are acquired or generated”.  However, there is insufficient antecedent basis for “the specific hash value” and “the neighboring hash values”.  Therefore, it is unclear to what is being referred.  Claims 14-18 are rejected by reason of their dependency from claim 13.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. Analyzed according to the 2019 Patent Eligibility Guidance (2019 PEG), the first step of the analysis is to determine whether the claims 
Per Claim 13: Claim 13, as a whole, is directed towards the abstract idea of issuing and recording rewards points with data integrity using two ledgers.  In particular, the claim recites storing an exchange rate of rewards points in a first ledger, i.e., a first blockchain, and receiving a storage location of the exchange rate on the first ledger.  When a condition is satisfied, such as a certain amount of time has elapsed, the claim stores a hash value of the stored exchange rate in a second ledger, i.e., second blockchain, and receives a storage location of the hash value on the second ledger.  Then, the system receives a points issuance transaction from a united point service to a point distributor.  After verifying the issuance transaction, the system stores the issuance transaction on the first database and receives the location of the issuance transaction.  The system then stores a second data value in the second database based on satisfying a second condition.  In other words, the claim recites both Mental Processes as well as Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements as defined by the 2019 PEG:
recording by a system managing server, a confirmation transaction on a first blockchain database, wherein the confirmation transaction includes an unique exchange rate XEA of a unit of a point A managed by a point distributor to that of the united point, and acquiring, by the system managing server, a first confirmation transaction ID which is a locator of the confirmation transaction
in response to satisfying an anchoring condition which is at least one of (i) a condition that a certain number of the specific hash value and the neighboring hash values are acquired or generated, (ii) a condition that a certain amount of time is elapsed, (iii) a condition that an block is created in the first blockchain database, and (iv) a condition that has at least one of characteristics of services, recording, by the system managing server, a first representative hash value on a second blockchain database, and acquiring, by the system managing server, a second confirmation transaction ID which is a locator of the first representative hash value on the second blockchain database, wherein the first representative hash value is calculated by using (i) a first specific hash value which is a hash value of the confirmation transaction and (ii) one or more neighboring hash values of the first specific hash value; 
acquiring, by the system managing server, an issuance transaction from a point managing server which manages the united point service, wherein the issuance transaction includes (i) a public key CPubA of the point distributor and (ii) a UPCA which is an issued amount of the united point of the point distributor; 
verifying, by the system managing server, the issuance transaction; 
in response to determining the issuance transaction as valid, recording, by the system managing server, the issuance transaction on the first blockchain database, and acquiring, by the system managing server, a first issuance transaction ID which is a locator of the issuance transaction on the first blockchain database, to thereby allow the point distributor to exchange the UPCA to the point A by using the exchange rate XEA recorded on the first blockchain database
in response to the satisfying the anchoring condition, recording, by the system managing server, a second representative hash value on the second blockchain database and acquiring, by the system managing server, a second issuance transaction ID which is a locator of the second representative hash value on the second blockchain database, wherein the second representative hash value is calculated by using (i) a second specific hash value which is a hash value of the issuance transaction and (ii) one or more neighboring hash values of the second specific hash value.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the system managing server is a computer that serves as a tool to implement the abstract ideas.  Further, the recitation of a first and second blockchain databases generally links the use of the judicial exception to a particular technological environment, i.e., the blockchain environment.  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more Berkheimer Memo.  Here, as discussed above, the additional element of the system managing server is a tool that implements the abstract ideas.  And the recitation of the first and second blockchain databases generally links the use of the judicial exception to a particular technological environment, i.e., the blockchain environment.  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 13 is rejected as being directed towards patent ineligible subject matter.

Per Claim 31: Claim 31 recites abstract ideas similar to those discussed above in connection with claim 13.  Claim 31 recites the following additional element not recited in claim 13:
a processor
However, the additional element of the processor fails to recite a practical application or significantly more than the abstract ideas because the processor is an instruction to apply the abstract ideas using a computer.
Accordingly, claim 31 is rejected as being directed towards patent ineligible subject matter.

Per Claims 14-18: 
Claim 14 recites the abstract idea of recording additional data in the first and second ledgers.  Therefore, the claim recites additional Certain Methods of Organizing Human Activities.
Claim 15 recites the abstract idea of signing information.  Therefore, the claim recites additional Certain Methods of Organizing Human Activities.  While the claim recites digitally signing information, it is recited at a high level of generality that it has a sufficiently broad reasonable interpretation to amount to an instruction to apply the abstract idea of signing using a computer.
Claim 16 recites the abstract idea of verifying the issuance transaction using the signature and a key, which is a Certain Method of Organizing Human Activity and/or Mental Process.
Claim 17 recites the abstract idea of transmitting an indication that the issuance transaction is invalid, which is a Certain Method of Organizing Human Activity.  Further, this claim element recites a contingent limitation.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  See MPEP 2111.04(II).
Claim 18 recites the additional element of transmitting the first issuance transaction ID to a point distributing server or the point managing server.  However, this is both insignificant extra-solution activity as it fails to recite meaningful limits on the claimed abstract ideas (see MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is transmitting data over a network (see MPEP 2106.05(d)(II)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15-17, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0165476 to Carey et al. in view of NPL Mastering Bitcoin: Unlocking Digital Crypto-Currencies (2014) (hereinafter, “Mastering Bitcoin”), NPL Wikipedia - Merkle Trees (dated November 23, 2016) (hereinafter, “Merkle Trees”), and U.S. Patent Pub. No. 2012/0239465 to McInnes et al.
Per Claim 13: 
A method for issuing a united point to provide a united point service, the method comprising: (see Carey at Abstract: Systems and methods for preventing vulnerabilities in a blockchain due to quiescence are disclosed including submitting a first crosslink transaction for addition to a first blockchain that includes cross-referencing information for a second crosslink transaction that corresponds to the first crosslink transaction and submitting the second crosslink transaction for addition to a second blockchain that includes cross-referencing information corresponding to the first crosslink transaction.)
recording, by a system managing server, a confirmation transaction (e.g., data block 102) on a first blockchain database (e.g., blockchain A), (see Carey at ¶ 24: With reference now to FIG. 3, any transactions 104 submitted to blockchain 100 are validated by a set of validator nodes 300 associated with blockchain 100. For example, transactions 104 may be transmitted to one or more of the validator nodes 300 and may be shared between the validator nodes 300 for validation and consensus. Each validator node 302 determines whether a transaction 104 is valid and whether the transaction 104 complies with the rules of the blockchain 100. The validator node 302 adds a plurality of the validated transactions 104 to a data block 102 and submits the data block 102 for consensus by all or some of the other validator nodes. The other validator nodes 302 then vote “for” or “against” appending the data block 102 containing the transactions 104 to the blockchain 100. A consensus of the set of validator nodes 300, e.g., a threshold number of identical votes “for” or “against”, is required to allow or deny the data block 102 to be appended to the blockchain 100.  See also Carey at ¶ 30: With continued reference to FIG. 4, a pair of blockchains, e.g., blockchain A and blockchain B, are presented. In some aspects, 
in response to satisfying an anchoring condition which is at least one of (i) a condition that a certain number of the specific hash value and the neighboring hash values are acquired or generated, (ii) a condition that a certain amount of time is elapsed, (iii) a condition that an block is created in the first blockchain database, and (iv) a condition that has at least one of characteristics of services, recording, by the system managing server, a first representative hash value (e.g., crosslink transaction 420) on a second blockchain database (see blockchain B), (see Carey at ¶ 35: Crosslink transaction 420 may include, for example, an ID 422 to blockchain B, an ID 424 to blockchain A, a message digest 426 of a previous block of blockchain B, a message digest 428 of a previous block of blockchain A, and a transaction digest 430 of the crosslink transaction 420.  See also ¶ 40: In some aspects, the crosslink transaction may be submitted to blockchains A and B at a later time, for example, after a pre-determined number of blocks have been added to one or both of the blockchains, after a pre-determine amount of time has passed, or other similar reasons.)
in response to the satisfying the anchoring condition, recording, by the system managing server, a second representative hash value on the second blockchain database (see 
However, Carey fails to disclose, but Mastering Bitcoin, an analogous art of blockchain, discloses:
acquiring, by the system managing server, a first confirmation transaction ID (e.g., block number) which is a locator of the confirmation transaction on the first blockchain database; (Examiner’s Note: the claimed first confirmation transaction ID has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with the first confirmation transaction ID.  However, for compact prosecution purposes, the following citation is provided: see Mastering Bitcoin at p. 28: Since it had sufficient fees, it was included in a new block generated by Jing’s mining pool. Approximately 5 minutes after the transaction was first transmitted by Alice’s wallet, Jing’s ASIC miner found a solution for the block and published it as block #277316, containing 419 other transactions. Jing’s ASIC miner published the new block on the bitcoin network, where other miners validated it and started the race to generate the next block.)
acquiring, by the system managing server, a second confirmation transaction ID (e.g., block number) which is a locator of the first representative hash value on the second blockchain database (Examiner’s Note: the claimed second confirmation transaction ID has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with the first confirmation transaction ID.  However, for compact prosecution purposes, the following citation is provided: see Mastering Bitcoin at p. 28: Since it had 
acquiring, by the system managing server, an issuance transaction (e.g., Alice’s transaction) from a [cryptocurrency] managing server which manages the [cryptocurrency] service, wherein the issuance transaction includes (i) a public key CPubA of the [cryptocurrency] distributor and (ii) a UPCA which is an issued amount of the [cryptocurrency] of the [cryptocurrency] distributor; (Examiner’s Note: the claimed public key CPubA of the point distributor and a UPCA which is an issued amount of the united point of the point distributor have been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with these two pieces of data.  However, for compact prosecution purposes, the following citation is provided: see Mastering Bitcoin at p. 28: A transaction transmitted across the network is not verified until it becomes part of the global distributed ledger, the blockchain. Every ten minutes on average, miners generate the transactions since the last block. New transactions are constantly flowing into the network from user wallets and other applications.  Alice’s transaction was picked up by the network and included in the pool of unverified transactions. Since it had sufficient fees, it was included in a new block generated by Jing’s mining pool. Approximately 5 See also Mastering Bitcoin at p. 25: FIG. 2-8: The address "GdK9UzpHBzqzX2A9JFP3Di4weBwqgmoQA" is the public key of the point distributor (Bob).  See also Mastering Bitcoin at p. 25: FIG. 2-8: The issued amount is the total output (.0995 BTC))
verifying, by the system managing server, the issuance transaction (see Mastering Bitcoin at p. 28: A transaction transmitted across the network is not verified until it becomes part of the global distributed ledger, the blockchain. Every ten minutes on average, miners generate the transactions since the last block. New transactions are constantly flowing into the network from user wallets and other applications.  Alice’s transaction was picked up by the network and included in the pool of unverified transactions. Since it had sufficient fees, it was included in a new block generated by Jing’s mining pool. Approximately 5 minutes after the transaction was first transmitted by Alice’s wallet, Jing’s ASIC miner found a solution for the block and published it as block #277316, containing 419 other transactions. Jing’s ASIC miner published the new block on the bitcoin network, where other miners validated it and started the race to generate the next block.)
in response to determining the issuance transaction as valid, recording, by the system managing server, the issuance transaction on the first blockchain database, and acquiring, by the system managing server, a first issuance transaction ID which is a locator of the issuance transaction on the first blockchain database,  (Examiner’s See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with the first issuance transaction ID.  However, for compact prosecution purposes, the following citation is provided: see Mastering Bitcoin at p. 28: A transaction transmitted across the network is not verified until it becomes part of the global distributed ledger, the blockchain. Every ten minutes on average, miners generate the transactions since the last block. New transactions are constantly flowing into the network from user wallets and other applications.  Alice’s transaction was picked up by the network and included in the pool of unverified transactions. Since it had sufficient fees, it was included in a new block generated by Jing’s mining pool. Approximately 5 minutes after the transaction was first transmitted by Alice’s wallet, Jing’s ASIC miner found a solution for the block and published it as block #277316, containing 419 other transactions. Jing’s ASIC miner published the new block on the bitcoin network, where other miners validated it and started the race to generate the next block.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Mastering Bitcoin in the Carey reference.  The claimed invention would have been obvious because it is a combination of old elements, and in the combination each element would have performed the same functionality as it did separately.  Further, one of ordinary skill in the art would have recognized that the result of the combination would have been predictable.
However, the combination of Carey and Mastering Bitcoin fails to disclose, but Merkle Trees, an analogous art of blockchain operation, discloses:
wherein the first representative hash value is calculated by using (i) a first specific hash value which is a hash value of the confirmation transaction and (ii) one or more neighboring hash values of the first specific hash value; (see Merkle Trees at pp. 1-2: A hash tree is a tree of hashes in which the leaves are hashes of data blocks in, for instance, a file or set of files. Nodes further up in the tree are the hashes of their respective children. For example, in the picture hash 0 is the result of hashing the result of concatenating hash 0-0 and hash 0-1. That is, hash 0 = hash( hash 0-0 + hash 0-1) where + denotes concatenation.)
wherein the second representative hash value is calculated by using (i) a second specific hash value which is a hash value of the issuance transaction and (ii) one or more neighboring hash values of the second specific hash value. (see Merkle Trees at pp. 1-2: A hash tree is a tree of hashes in which the leaves are hashes of data blocks in, for instance, a file or set of files. Nodes further up in the tree are the hashes of their respective children. For example, in the picture hash 0 is the result of hashing the result of concatenating hash 0-0 and hash 0-1. That is, hash 0 = hash( hash 0-0 + hash 0-1) where + denotes concatenation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carey to generate a Merkle tree based on the blocks of a given blockchain as disclosed using the techniques of Merkle Trees.  One of ordinary skill in the art would have been motivated to do so to efficiently and securely verify the content of either blockchain A or blockchain B.
However, the combination of Carey, Mastering Bitcoin, and Merkle Trees fails to disclose, but McInnes, an analogous art of converting rewards points, discloses:
wherein the confirmation transaction includes an unique exchange rate XEA (e.g., conversion factors) of a unit of a point A (e.g., first rewards program) managed by a point distributor to that of the united point (e.g., second rewards program) (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with this data other than storing it.  However, for compact prosecution purposes, the following citation is provided: see McInnes at ¶ 39: The next step, as represented by block 120, is determining a conversion factor configured for assisting conversion of the one or more rewards from the first rewards program to the second rewards program. In various embodiments, the conversion factors are predetermined either manually, automatically, or a combination of manual and automatic determination and then stored, such as in a table including listings of various conversion factors. In some embodiments, the conversion factors convert the rewards into standardized rewards, and in other embodiments, the conversion factors convert the rewards directly to rewards associated with other rewards programs. In various embodiments, determining the conversion factor(s) includes retrieving one or more conversion factors from a datastore housing a table as discussed above.)
thereby allow the point distributor to exchange the UPCA to the point A by using the exchange rate XEA recorded on the first blockchain database; (Examiner’s Note: this claim element has been considered and determined to recite a desired result of acquiring a first issuance transaction ID.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of McInnes in the Carey system as modified by Mastering Bitcoin.  One of ordinary skill in the art would have been motivated to do so to reduce fraud in the rewards point context.  Further, it would have been a simple substitution to replace the transaction data stored in the blocks as disclosed in Carey and Mastering Bitcoin with the rewards points information disclosed in McInnes.

Per Claim 31: Claim 31 discloses subject matter similar to that discussed above in connection with claim 13.  Claim 31 further recites, and Carey further discloses:
a processor (see Carey at ¶ 57: The components of computer system may include, but are not limited to, one or more processors or processing units 12, a system memory 16, and a bus 14 that couples various system components including system memory 16 to processor 12.)

Per Claim 15: The combination of Carey, Mastering Bitcoin, Merkle Trees, and McInnes discloses the subject matter of claim 13, from which claim 15 depends.  However, the combination of Carey, Merkle Trees, and McInnes fails to disclose, but Mastering Bitcoin discloses:
 further comprising a step of signing at least one of (i) the CPubA, (ii) the UPCA, (iii) a public key PubPS of the point managing server, to acquire (iv) a signature value with a private key PrivPS of the point managing server, wherein the issuance transaction includes (i) to (iv). (Examiner’s Note: the inclusion of (i) to (iv) in the issuance transaction has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with these data other than storing it.  However, for compact prosecution purposes, the following citation is provided: see Mastering Bitcoin at p. 20: Alice’s payment to Bob’s Cafe utilizes a previous transaction as its input. In the previous chapter Alice received bitcoin from her friend Joe in return for cash. That transaction has a number of bitcoins locked (encumbered) against Alice’s key. Her new transaction to Bob’s Cafe references the previous transaction as an input and creates new outputs to pay for the cup of coffee and receive change. The transactions form a chain, where the inputs from the latest transaction correspond to outputs from previous transactions. Alice’s key provides the signature which unlocks those previous transaction outputs, thereby proving to the bitcoin network that she owns the funds. She attaches the payment for coffee to Bob’s address, thereby “encumbering” that output with the requirement that Bob produces a signature in order to spend that amount. This represents a transfer of value between Alice and Bob.  See also Mastering Bitcoin at p. 60: The public key is used to receive bitcoins, See also Mastering Bitcoin at p. 25: FIG. 2-8: The address "GdK9UzpHBzqzX2A9JFP3Di4weBwqgmoQA" is the public key of the point distributor (Bob).  See also Mastering Bitcoin at p. 25: FIG. 2-8: The issued amount is the total output (.0995 BTC).  See also Mastering Bitcoin at p. 25: FIG. 2-8: The address "1Cdid9KFAaatwczBwBttQcwXYCpvK8h7FK" is the public key of the point distributor (Alice))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Mastering Bitcoin in the Carey system.  One of ordinary skill in the art would have been motivated to do so to increase the integrity of the data stored on the blockchains disclosed in Carey.  

Per Claim 16: The combination of Carey, Mastering Bitcoin, Merkle Trees, and McInnes discloses the subject matter of claim 15, from which claim 16 depends.  However, the combination of Carey, Merkle Trees, and McInnes fails to disclose, but Mastering Bitcoin discloses:
wherein, at the step of (a), the system managing server verifies the issuance transaction by using the signature value and the PubPS. (see Mastering Bitcoin at p. 62: When spending bitcoins, the current bitcoin owner presents their public key and a signature (different each time, but created from the same private key; see (to come)) in a transaction to spend those bitcoins. Through the presentation of the public key and signature everyone in the bitcoin network can verify and accept the transaction as valid, confirming that the person transferring the bitcoins owned them at the time of the transfer.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Mastering Bitcoin in the Carey system.  

Per Claim 17: The combination of Carey, Mastering Bitcoin, Merkle Trees, and McInnes discloses the subject matter of claim 13, from which claim 17 depends.  However, the combination of Carey, Merkle Trees, and McInnes fails to disclose, but Mastering Bitcoin discloses:
wherein, at the step of (b), the system managing server, if the issuance transaction is determined as invalid, transmits a response, indicating that the issuance transaction is invalid, to at least one of the point distributing server and the point managing server. (Examiner’s Note: this claim element has been considered and determined to recite a contingent element.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  See MPEP 2111.04(II).  This claim element is contingent on the TrxA actually being invalid.  However, for compact prosecution purposes, the following citation is provided: see Mastering Bitcoin at p. 113: If the transaction is invalid, the node will reject it and synchronously return a rejection message to the originator.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Mastering Bitcoin in the Carey system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so to increase the integrity of the data stored on the blockchains disclosed in Carey.

Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, Mastering Bitcoin, Merkle Trees, and McInnes as applied to claim 13 above, and further in view of U.S. Patent Pub. No. 2018/0025435 to Karame et al.
Per Claim 14: The combination of Carey, Mastering Bitcoin, Merkle Trees, and McInnes discloses the subject matter of claim 13, from which claim 14 depends.  Carey further discloses:
wherein, at the step of (b), the system managing server records the issuance transaction on a first blockchain database, and (see Carey at ¶ 24: With reference now to FIG. 3, any transactions 104 submitted to blockchain 100 are validated by a set of validator nodes 300 associated with blockchain 100. For example, transactions 104 may be transmitted to one or more of the validator nodes 300 and may be shared between the validator nodes 300 for validation and consensus. Each validator node 302 determines whether a transaction 104 is valid and whether the transaction 104 complies with the rules of the blockchain 100. The validator node 302 adds a plurality of the validated transactions 104 to a data block 102 and submits the data block 102 for consensus by all or some of the other validator nodes. The other validator nodes 302 then vote “for” or “against” appending the data block 102 containing the transactions 104 to the blockchain 100. A consensus of the set of validator nodes 300, e.g., a threshold number of identical votes “for” or “against”, is required to allow or deny the data block 102 to be appended to the blockchain 100. In some aspects, one or more of nodes 200 may also be validator nodes 302. In some aspects, nodes 200 that are not validator nodes 302 may perform processing such as, for example, receiving transaction submissions, providing member services, handling application programming interface (API) requests from users, or other similar functions. In this 
However, the combination of Carey, Mastering Bitcoin, Merkle Trees, and McInnes fails to disclose, but Karame, an analogous art of blockchain, discloses:
records what has been recorded on the first blockchain database on a second blockchain database. (see Karame at ¶ 25: The central bank CB mainchain verifies payment requests validity and adds approved transactions to the CB ledger. The mainchain also provides the finality proof of approved transactions to the nodes in the sidechains, which then reach consensus on their ledger. The different nodes are represented in FIG. 1 by small circles in solid lines (three for the central bank CB and one each for the individual regular banks A, B, C and D), while the chains are indicated by dashed lines.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Karame in the Carey system.  One of ordinary skill in the art would have been motivated to do so to have a backup ledger in case the first blockchain is corrupted.

Per Claim 18: The combination of Carey, Mastering Bitcoin, Merkle Trees, McInnes, and Karame discloses the subject matter of claim 14, from which claim 18 depends.  However, the 
 after the step of (b), further comprising a step of: (c) the system managing server, if the issuance transaction is recorded, transmitting a response including a the first issuance transaction ID which is a locator of the issuance transaction on the first blockchain database, to at least one of the point distributing server and the point managing server. (Examiner’s Note: this claim element has been considered and determined to recite a contingent element.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  See MPEP 2111.04(II).  This claim element is contingent on the TrxA actually being recorded.  However, for compact prosecution purposes, the following citation is provided: see Mastering Bitcoin at p. 13: At first, Alice’s address will show the transaction from Joe as “Unconfirmed”. This means that the transaction has been propagated to the network but has not yet been included in the bitcoin transaction ledger, known as the blockchain. To be included, the transaction must be “picked up” by a miner and included in a block of transactions. Once a new block is created, in approximately 10 minutes, the transactions within the block will be accepted as “confirmed” by the network and can be spent. The transaction is seen by all instantly, but it is only “trusted” by all when it is included in a newly mined block.  See also Mastering Bitcoin at p. 113: Once a bitcoin transaction is sent to any node connected to the bitcoin network, the transaction will be validated by that node. If valid, that node will propagate it 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Mastering Bitcoin in the Carey system.  One of ordinary skill in the art would have been motivated to do so to enable other parties to verify relevant transactions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10,826,685 discloses one or more systems implement a plurality of blockchains to track event data. The plurality of blockchains are arranged in tiered form, and the content and/or integrity of blockchains in higher tiers depends on, or at least derives from, the content and/or integrity of the blockchains in lower tiers. Depending on the specific structure and implementation, assurances, verifications, and the like may be provided for services and other resources using such blockchains in a repeatable manner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083.  The examiner can normally be reached on 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685